Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00136-CV

                                       Ronnie PACE,
                                         Appellant

                                              v.

                      Chester B. WHATLEY and Alice Faye Whatley,
                                     Appellees

                  From the 198th Judicial District Court, Kerr County, Texas
                                  Trial Court No. 10697B
                        Honorable Stephen B. Ables, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

        It is ORDERED that appellees Chester B. Whatley and Alice Faye Whatley recover their
costs of this appeal from appellant Ronnie Pace.

       SIGNED March 12, 2014.


                                               _____________________________
                                               Marialyn Barnard, Justice